UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2012 Date of Reporting Period: 03/31/2012 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 03/31/2012 Yield to Amortized Principal Maturity Maturity Cost Amount Date (Note 1 (b)) (Note 1 (a)) - COMMERCIAL PAPER 80.66% $ John Deere Canada ULC 04/02/2012 0.11 % $ 500,000 Prudential Funding, LLC 04/02/2012 0.20 % 500,000 1,250,000 Prudential Funding, LLC 04/03/2012 0.17 % 1,249,994 1,175,000 John Deere Canada ULC 04/04/2012 0.14 % 1,174,991 1,200,000 Wisconsin Electric Power Company 04/04/2012 0.16 % 1,199,989 1,050,000 Wisconsin Electric Power Company 04/04/2012 0.15 % 1,049,991 1,000,000 Barclays U.S. Funding Corp. 04/05/2012 0.12 % 999,990 1,265,000 John Deere Bank S.A. 04/05/2012 0.12 % 1,264,987 1,000,000 Baxter International Inc. 04/09/2012 0.19 % 999,963 850,000 ConocoPhillips Qatar Funding Ltd. 04/09/2012 0.15 % 849,975 1,600,000 Sherwin-Williams Company (The) 04/09/2012 0.19 % 1,599,941 975,000 Baxter International Inc. 04/10/2012 0.24 % 974,948 400,000 John Deere Bank S.A. 04/10/2012 0.15 % 399,987 1,345,000 Reckitt Benckiser Treasury Services plc 04/10/2012 0.27 % 1,344,919 2,800,000 Rockwell Automation, Inc. 04/10/2012 0.23 % 2,799,857 750,000 Sherwin-Williams Company (The) 04/10/2012 0.18 % 749,970 1,000,000 Sherwin-Williams Company (The) 04/10/2012 0.18 % 999,960 500,000 Baxter International Inc. 04/11/2012 0.20 % 499,975 1,000,000 Baxter International Inc. 04/11/2012 0.17 % 999,957 350,000 Wisconsin Electric Power Company 04/11/2012 0.20 % 349,983 1,000,000 Siemens Capital Company LLC 04/12/2012 0.14 % 999,961 1,370,000 ConocoPhillips Qatar Funding Ltd. 04/13/2012 0.15 % 1,369,937 1,500,000 E.I. du Pont de Nemours and Company 04/16/2012 0.13 % 1,499,924 250,000 E.I. du Pont de Nemours and Company 04/16/2012 0.16 % 249,984 1,250,000 Campbell Soup Company 04/17/2012 0.15 % 1,249,922 250,000 ConocoPhillips Qatar Funding Ltd. 04/19/2012 0.15 % 249,982 800,000 Bank of Nova Scotia New York Agency (The) 04/20/2012 0.21 % 799,916 700,000 Philip Morris International Inc. 04/20/2012 0.17 % 699,941 700,000 Campbell Soup Company 04/23/2012 0.15 % 699,939 435,000 Campbell Soup Company 04/23/2012 0.15 % 434,962 1,500,000 Philip Morris International Inc. 04/23/2012 0.15 % 1,499,869 1,025,000 Barclays U.S. Funding Corp. 04/24/2012 0.14 % 1,024,912 2,000,000 General Electric Capital Corporation 04/26/2012 0.21 % 1,999,720 1,000,000 General Re Corporation 05/07/2012 0.17 % 999,835 643,000 General Re Corporation 05/07/2012 0.15 % 642,906 1,000,000 Nordea North America Inc. 05/07/2012 0.35 % 999,669 650,000 Nordea North America Inc. 05/07/2012 0.16 % 649,899 500,000 ConocoPhillips Qatar Funding Ltd. 05/09/2012 0.20 % 499,897 1,000,000 Bank of Nova Scotia New York Agency (The) 05/14/2012 0.17 % 999,802 400,000 Nordea North America Inc. 05/17/2012 0.30 % 399,850 650,000 ANZ National (International) Ltd. 05/21/2012 0.31 % 649,726 500,000 ConocoPhillips Qatar Funding Ltd. 05/29/2012 0.22 % 499,826 375,000 General Electric Capital Corporation 05/29/2012 0.34 % 374,804 675,000 Prudential Funding, LLC 05/29/2012 0.24 % 674,744 1,325,000 Philip Morris International Inc. 06/05/2012 0.18 % 1,324,576 1,350,000 JPMorgan Chase & Co. 06/07/2012 0.18 % 1,349,554 1,500,000 JPMorgan Chase & Co. 06/08/2012 0.18 % 1,499,498 822,000 Coca-Cola Company (The) 06/18/2012 0.16 % 821,719 275,000 Prudential plc 06/18/2012 0.43 % 274,753 1,000,000 Honeywell International, Inc. 06/27/2012 0.16 % 999,618 300,000 Nordea North America Inc. 06/28/2012 0.22 % 299,840 1,250,000 Australia and New Zealand Banking Group Ltd. 06/29/2012 0.54 % 1,248,381 1,500,000 Novartis Securities Investment Ltd. 07/09/2012 0.20 % 1,499,183 1,000,000 Novartis Securities Investment Ltd. 07/10/2012 0.20 % 999,450 1,500,000 Bank of Nova Scotia New York Agency (The) 07/17/2012 0.20 % 1,499,117 1,125,000 Prudential plc 07/30/2012 0.76 % 1,122,211 1,900,000 Prudential plc 08/01/2012 0.65 % 1,895,849 2,550,000 Coca-Cola Company (The) 08/14/2012 0.22 % 2,547,912 1,000,000 Nordea North America Inc. 08/15/2012 0.59 % 997,825 750,000 Reckitt Benckiser Treasury Services plc 08/23/2012 0.46 % 748,659 1,000,000 Reckitt Benckiser Treasury Services plc 09/06/2012 0.66 % 997,165 TOTAL COMMERCIAL PAPER 61,004,614 U.S. GOVERNMENTSECURITIES 13.25% 4,000,000 U.S. Treasury Note 05/15/2012 0.09 % 4,006,196 Page 1 4,000,000 U.S. Treasury Note 07/15/2012 0.07 % 4,016,437 2,000,000 U.S. Treasury Bill 06/21/2012 0.19 % 1,999,578 - TOTAL U.S. GOVERNMENTSECURITIES 10,022,211 U.S. GOVERNMENT AGENCYOBLIGATION 5.95% 4,500,000 Federal Farm Credit Banks 03/06/2013 0.08 % 4,501,246 VARIABLE RATE SECURITY 0.10% 76,230 American Family Financial Services, Inc.(1) 04/02/2012 0.10 % 76,230 TOTAL SECURITY HOLDINGS - 99.96% 75,604,301 OTHER ASSETS, NET OF LIABILITIES - 0.04% 29,871 TOTAL NET ASSETS (basis of percentages disclosed above) - 100.00% $75,634,172 (1) Subject to a demand feature as defined by the Securities and Exchange Commission % OF NET ASSETS As of March 31, 2012, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - None $ Level 2 - Commercial Paper 61,004,614 U.S. Government and Agency Securities 10,022,211 Other 4,501,246 Variable Rate Security 76,230 Level 3 - Significant Unobservable Inputs Total $75,604,301 Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/07/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/07/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/07/2012
